Citation Nr: 1124967	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-28 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran had active service in the Merchant Marines from December 1944 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is of record.

This case was remanded for additional development by the Board in January 2010.  The requested development was accomplished; however, additional development is necessary prior to an adjudication of the appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of neck and back injuries that were sustained in service.  He alleges that while serving aboard the S.S. Charles Sumner, the ship came under attack from German forces.  He reports that during this attack he fell and injured his neck and back.  He further reports that he was treated by the ship's purser, as there was no physician aboard the ship, and later sought treatment at a Veteran's hospital in Arkansas in late April of 1945.

The official log book from the S.S. Charles Sumner reveals that it was constantly subjected to shock from V-1 rocket bombs and aerial jet bombs while docked in Antwerp, Belgium, between January 1945 and February 1945, and that the Veteran was aboard the ship during this timeframe.  The Veteran reports that he continued to have back and neck problems after service.  Several individuals, including family members, friends and former service members, have corroborated the Veteran's account of his injuries, treatment obtained, and the continuity of symptoms since service.  Also, an orthotics manufacturer has indicated that the Veteran was prescribed a fitted back brace by his doctor that was manufactured by their company in 1964.  

A VA Compensation and Pension (C & P) examination of the Veteran was conducted in August 2010.  The Veteran described his service injuries, reported a brief period of treatment in service (including use of a back brace),and indicated that he continued to received treatment from private physicians after being discharged from service in 1946.  After a physical examination, the VA examiner diagnosed degenerative disc disease of the cervical and lumbar spine and opined that these disorders were not related to the Veteran's military service, essentially because he was able successfully serve an additional 8 years in the Navy which would have been unlikely had he been wearing a back brace.  

The Board notes, however, that Veteran did not have any additional active duty service after he was discharged from the Merchant Marines in December 1946.  Therefore, the examiner's opinion was based on an incorrect factual premise.  As such, further development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims folder, send the Veteran's claims folder to the examiner who conducted the August 2010 VA examination, or if the examiner is no longer available, a suitable replacement, and request that the examiner prepare an addendum to the August 2010 VA examination report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  

The examiner must provide an addendum opinion regarding the etiology of the Veteran's back and neck disabilities.  In doing so the examiner must opine as to whether it is at least as likely as not that the Veteran's claimed back and neck disorders are etiologically related to his period of active service.  In offering an opinion, the examiner is advised that the Veteran has credibly reported that he was injured in service.  The examiner is also advised that the only verified active service for the Veteran was from December 1944 to December 1946.  In addition, the examiner must acknowledge and discuss the competent lay evidence regarding a continuity of symptomatology since service.  

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in a legible report.

2.  Then readjudicate the appeal.  If the desired benefit is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

